     Case 2:12-cv-00601-ROS Document 3082 Filed 12/10/18 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Victor Antonio Parsons, et al.,                      No. CV-12-00601-PHX-ROS
10                   Plaintiffs,                          ORDER
11   v.
12   Charles L Ryan, et al.,
13                   Defendants.
14
15
16          The Court has received a letter from a physician concerning a class member’s health
17   that contains sensitive information. The Court will direct that it be filed on the docket
18   under seal but is unable to order any other relief. The Court will also send the individual
19   identified in the letter a court-approved form for filing a civil rights complaint by a prisoner.
20   Plaintiffs’ counsel should inform class members that direct communication with the Court,
21   such as letters sent directly to the Court, is inappropriate. Rather, class members should
22   communicate with class counsel and direct any questions or concerns to them.
23          IT IS THEREFORE ORDERED that the letter received on December 4, 2018 be
24   filed on the docket under seal with copies to lead counsel David Fathi and Daniel Struck.
25   This Order shall not be sealed.
26          IT IS FURTHER ORDERED that the Clerk of Court must mail the inmate
27   identified in the letter a court-approved form for filing a civil rights complaint by a prisoner.
28   The inmate is incarcerated at the Eyman Complex-Cook Unit in Florence, Arizona. The
     Case 2:12-cv-00601-ROS Document 3082 Filed 12/10/18 Page 2 of 2



 1   address for that unit is P.O. Box 3200, Florence, Arizona, 85132.
 2         Dated this 7th day of December, 2018.
 3
 4
 5                                                    Honorable Roslyn O. Silver
 6                                                    Senior United States District Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
